Citation Nr: 0947297	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 
23, 2005, for the grant of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
23, 2005, for the grant of a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from April 
1986 to May 1988 with service in the Army National Guard of 
Virginia from January 1984 to April 1986.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
June 2007 and January 2008 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, granted 
entitlement to service connection for PTSD with an initial 50 
percent rating assigned, effective December 23, 2005, and 
granted entitlement to TIDU, also effective December 23, 
2005.   

In July 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

At his July 2009 hearing, the Veteran revoked his power of 
attorney with the Disabled American Veterans (DAV) and stated 
that he wished to represent himself in all matters before VA.

The Veteran also initiated appeals with respect to claims for 
entitlement to service connection for anxiety, claimed as an 
undiagnosed mental illness, and an initial compensable rating 
for a scar of the right calf.  These appeals were withdrawn 
in a June 2006 statement and are therefore not before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that an earlier effective date is 
warranted for the grant of service connection for PTSD.  
Effective dates for original claims for compensation are 
generally determined based on the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400 (2009).  Therefore, a central inquiry in 
this case is when the Veteran first met the criteria for a 
diagnosis of PTSD.    

The Board finds that the evidence currently of record is not 
sufficient to determine the date the Veteran first met the 
criteria for a diagnosis of PTSD.  Available treatment 
records from the Salem VA Medical Center (VAMC) indicate that 
while the Veteran was diagnosed with several mental disorders 
at the time his January 2005 claim for PTSD was received, 
PTSD had not yet been diagnosed.  These VA records date only 
through February 2005, at which time the Veteran reported 
having flashbacks and nightmares of his in-service stabbing 
injury, but again, PTSD was not diagnosed.  The Veteran's VA 
psychiatrist provided a statement on the Veteran's behalf in 
November 2006, but only stated that the Veteran currently had 
PTSD and did not specify when the diagnosis was initially 
rendered.  

As the record only contains VA treatment records dated 
through February 2005, upon remand, records of VA medical 
care from February 2005 to November 2006 should be procured 
to determine when the Veteran was diagnosed with PTSD by his 
VA psychiatrist.  

With respect to the Veteran's claim for an earlier effective 
date for the grant of TDIU, the record also does not contain 
sufficient information to establish what date the Veteran 
stopped working.  During his July 2009 hearing the Veteran 
testified that he last worked as a cashier at Wal-Mart, and 
while he could not remember the exact date he stopped 
working, he believed it was approximately December 2003.  
However, an emergency department record from Lynchburg 
General Hospital dated in October 2004 lists the Veteran's 
employer as Wal-Mart and the Veteran reported having stopped 
working in January 2005 during his April 2005 VA examination.  
Therefore, upon remand, the Wal-Mart where the Veteran last 
worked should be contacted and asked to provide information 
regarding the dates of his employment. 

Finally, the record establishes that the Veteran is in 
receipt of disability payments from the Social Security 
Administration (SSA).  VA's duty to assist includes obtaining 
medical documentation from SSA, pursuant to 38 C.F.R. § 
3.159(c)(2).  See Baker v. West, 11 Vet. App. 163, 139 (1998) 
(VA's duty to assist includes obtaining SSA records when the 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all 
records of medical treatment associated 
with the grant of disability benefits to 
the Veteran.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Obtain records of psychiatric 
treatment from the Salem VAMC for the 
period between February 2005 and November 
2006. 

3.  Contact the Veteran's former 
employer, Wal-Mart, at Store #2565, 197 
Madison Heights Sq, Madison Heights, 
Virginia, 24572.  The dates of the 
Veteran's employment and his reasons for 
leaving should be requested.  

4.  Readjudicate the claims in light of 
all the evidence of record.  If any 
benefit remains denied, a Supplemental 
Statement of the Case should be issued.  
The Veteran should be afforded a 
reasonable opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


